DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-21 have been amended and examined as such.

Allowable Subject Matter
Claim 1 is allowed as amended.
Claims 2-21 are allowed as amended, dependent on claim 1.
The following is an Examiner’s statement of reasons for allowance:
Applicant amended independent claim 1 to incorporate additional structural limitations.  Based on the amendment and extensive arguments, an updated search was conducted and the existing and additional prior art of record fails to teach or fairly suggest a liquid ejection head comprising all of the limitations as claimed, particularly, but not limited to, a plurality of sets of a first row, a second row, and a flow path in communication with the first row and the second row, each of the plurality of sets being provided for each respective one of a plurality of kinds of liquids different from one another, the flow path comprising: a plurality of first communication passages… a plurality of second communication passages each in communication with each of the first pressure chambers at a position further away than the plurality of first communication passages from the second row in the widthwise direction; a plurality of third communication passages… a plurality of fourth communication passages each in communication with each of the second pressure chambers at a position further away than the plurality of third communication passages from the first row in the widthwise direction….
Prior Art KANEKO et al. teaches a liquid ejection head comprising a plurality of sets of rows and flow paths in a liquid ejection head, but does not teach the limitation of a plurality of second and fourth communication passages in communication with the first and second pressure chambers respectively at the positions claimed. 
Prior Art HOLLANDS et al. teaches a liquid ejection head comprising a plurality of sets of rows and flow paths in a liquid ejection head, but does not teach the limitation of a plurality of second and fourth communication passages in communication with the first and second pressure chambers respectively at the positions claimed. 
Prior Art Hayashi teaches a liquid ejection head comprising a plurality of sets of manifolds [flow passages] in a liquid ejection device, but does not teach the limitation of a plurality of second and fourth communication passages in communication with the first and second pressure chambers respectively at the positions claimed. 
As the record as a whole has made the reasons for allowance evident, no further statement on reasons for allowance is made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dowell et al. (US 2013/0201255 A1) teaches a liquid ejection head comprising a plurality of rows of pressure chambers and passages.  KOBAYASHI (US 2017/0326877 A1) teaches a liquid ejection head comprising a plurality of rows of pressure chambers and passages.  Thelander et al. (US 2018/0222198A1) teaches a liquid ejection head comprising a plurality of rows of pressure chambers and passages.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049.  The Examiner can normally be reached on Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David M Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/John Zimmermann/Primary Examiner, Art Unit 2853